REQUESTED BY: Eugene T. Mahoney, Director, Nebraska Game  Parks Commission, Lincoln, Nebraska.
Does the term `vehicle' as used in Neb.Rev.Stat. 37-501(2) (Reissue 1978), include watercraft such as small boats and canoes?
No, the term `vehicle' used in Neb.Rev.Stat. 37-501(2) (Reissue 1978), does not refer to non-land vehicles.
Nebraska Revised Statutes § 37-501(2) (Reissue 1978), reads as follows:
   It shall be unlawful . . . (2) except as provided in section 37-226, to hunt, shoot, or take or attempt to hurt, shoot, or take any bird or animal by projecting or casting the rays of a spotlight, headlight, or other artificial light attached to or used from a vehicle, in any field, pasture, woodland, forest, prairie, or other area which may be inhabited by wild animals or birds, while having in possession or control, either singly or as one of a group of persons, any firearm or bow and arrow.
In the most general use of the term, `vehicle' is defined as `a means of carrying or transporting something: a conveyance.' Webster's New Collegiate Dictionary, Merriam Webster, G.  C. Merriam Company (1979) at 1287. However, this term may be more restrictive by its use in the statute or the legislative intent.
Neb.Rev.Stat. § 37-501(2) was amended in 1975 by LB 220. The intent of the bill's introducer was to strengthen the enforcement of the laws prohibiting hunting with the aid of artificial light by including the prohibition of attempting to hunt, shoot or take as well as actually doing so. The bill also changed the words `motor vehicle' as used in the previous statute to the word `vehicle.' The legislative history includes no express motion of the reason for this latter change, nor any intent to broaden the term `vehicle' to include boats or other non-land vehicles.
There are three other subsections of this statute which mention the term `vehicle.' Section 37-501(3) specifically states that it is unlawful to hunt or attempt to hunt any protected species from a boat or watercraft while being propelled by sails or electricity, gas or steampower or from an aeroplane or hydroplane. This section excludes boats and watercraft powered by man, thus making, hunting from a rowboat or other boat floating on a lake or river permissible.
Section 37-501(7) makes it unlawful to `hunt, kill, take or attempt to hunt, kill or take any game bird or birds from a vehicle of any kind.' Reading this subsection in conjunction with subsection (3), it appears that the term `vehicle of any kind' does not include boats or planes.
Section 37-501(10) makes it unlawful to `have or carry . . . any shotgun having shells in either the chamber, receiver, or magazine in or on any vehicle on any highway."
The term `vehicle' in this subsection is limited to one which is usable on a highway only.
Upon a close reading of section 37-501(2) it is noteworthy that the specific areas mentioned in the statute from which hunting is prohibited, such as `any field, pasture, woodland, forest, prairie,' are all land areas. Not mentioned are lakes, rivers, streams, or any bodies of water. The term `other area' is mentioned to expand the specified list. However, it can only be presumed that such an expansion would only include areas of the same character such as land-based areas.
To read `vehicle' as including watercraft would prohibit an activity which has traditionally been permitted. (See, Report of the Attorney General, 1971-1972, No. 7, at 13; Letter to Eugene Mahoney signed by Assistant Attorney General Paul W. Snyder, dated April 26, 1978.)
It is therefore our conclusion from a reading of the entire statute and the legislative intent and from past practice in enforcement of this section that the term `vehicle' as used in Neb.Rev.Stat. § 37-501(2) does not include watercraft.